United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2110
                                    ___________

Frances Anita Nave,                  *
                                     *
            Appellant,               *
                                     *
     v.                              * Appeal from the United States
                                     * District Court for the Eastern
Merck & Company, Inc.; Joseph F.     * District of Missouri.
Panegasser; Douglass Wynd,           *
                                     * [UNPUBLISHED]
            Appellees.               *
                                ___________

                          Submitted: March 8, 2001
                              Filed: March 13, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Frances Nave appeals from the district court’s1 grant of summary judgment to
defendants in her action under Title VII of the Civil Rights Act of 1964 and 42 U.S.C.
§ 1983. After de novo review, see Schuver v. MidAm. Energy Co., 154 F.3d 795, 799
(8th Cir. 1998), we conclude the district court properly granted summary judgment to
defendants for the reasons discussed in its order. Accordingly, we affirm. See 8th Cir.
R. 47B.

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               2